SiebeckeR, J.
The court found that Mr. Krohn had the' mental capacity to make the deed at the time it purports to have been executed. This finding is assailed as not sustained" by the proof, and raises the only question on this appeal. The foregoing statement gives the salient evidential facts in support and refutation of the court’s conclusion. There is no controversy but that Krohn was afflicted with a serious malady at the time it is claimed that he executed this deed. It is conceded that Drs. Sandborn and Kitchie visited him professionally at about 0 o’clock on the morning of the day it was-, made. They express their belief that he was then in a semi-comatose condition, resulting from the blood poisoning incident to the malady which afflicted him. Dr. Sandborn testified that he saw him again at about 1 o’clock in the afternoon,, and states that the coma had progressed as is usual in such cases, and that it continued in its course from that time to the-hour of his death, at about 11 o’clock in the evening of the. next day. The expert evidence of the doctors is to the effect that the deceased was in a semicomatose condition from the-morning of the day when the deed was made and executed ' until death, and that this condition‘rendered him practically unconscious and incapable of having an intelligent comprehension and understanding of his surroundings and business, affairs. They also express the opinion that the deceased could not have regained such temporary possession of his intelligence and mental faculties, from this semicomatose condi*446tion, as to enable him to intelligently understand and comprehend the nature of the transactions involved in the giving of this deed.
In conflict with this conclusion respecting his mental capacity is the positive evidence of the scrivener, Zuehlke, and the witnesses to the execution of the deed. They testify, in ^effect, that within thirty minutes after the visit of Drs. Sand-born and Ritchie Mr. Krause, a friend of Krohn, who had worked for him for about eight years, stepped into the room; that Krohn recognized and greeted him, spoke of his illness and his propertyj and, in response to Krause’s inquiry as to whether he had made any disposition of his property, directed that some one be sent for to prepare the papers for a disposition of it; that Julius Zueh-lke soon arrived in response to •such a call, and after waiting about fifteen minutes for Krohn to awake approached the bed, exchanged greetings, and, upon his inquiring what Krohn wanted him to do, Krohn stated •that he wished to give his property to' his sister Mrs. Zachow, •explaining that he did not want to give any of it to his other sisters or his brother because he had lived with the Zachows for many years, and that Mrs. Zachow had cared for him during his recent years of impaired health; and that the deed was prepared, read to Krohn by Zuehlke in the presence of the witnesses, and Krohn declared it embodied and complied with 'his wishes and directions, and signed it in their presence in the manner stated. We cannot say that this disposition of his property was unnatural or unreasonable. It is evident that this sister gave him the care and attention required by his impaired health for some time prior to his death, and furnished him a home for a number of years.
The evidence on the question of mental capacity is in sharp ■conflict. There is nothing in the nature of the facts testified to by the scrivener and the witnesses to the deed of an unusual character or which they were incapable of observing correctly under the circumstances, and it cannot be rejected upon ¡grounds of mistake or misapprehension by them. Opposed *447to this is the opinion of the doctors that the impaired mental condition of Krohn, resulting from the malady which afflicted him, rendered him mentally incapable from its inception to the time of his death of transacting any business. They were not present when the deed transaction occurred; and those who were present agree in their testimony that the deceased was fully possessed of his mental faculties; that he gave an intelligent explanation, with full directions, of what he wanted ■done; and that he evinced a clear comprehension and understanding of his business affairs, his relations to others, and the transactions involved in the transfer made by him.
Since the circuit court heard and saw the witnesses while they testified, this gave it an opportunity to judge of their intelligence, fairness, and candor we do not possess; and we cannot say upon the record that there is a clear preponderance of the evidence against the conclusion of the trial court. Its finding that the deceased was mentally competent to make the deed must stand.
By the Gourt. — Judgment affirmed.